Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the “ultrasound processing element”, page 2 of the specification states “a processor unit for processing ultrasound and pressure measurement signals is presented, the processor unit comprising an interface for receiving signals from a transducer unit, an ultrasound processing element for processing ultrasound measurement signals, and a pressure processing element for processing pressure measurement signals, wherein the interface is arranged for selectively forwarding portions of received signals to either the ultrasound processing unit or the pressure processing unit”.
Therefore, “ultrasound processing element” has been interpreted to be a part integrated into the processor capable of processing ultrasound measurement signals.  Additionally, “ultrasound processing unit” has been interpreted to be synonymous with “ultrasound processing element”.
Regarding the “pressure processing element”, page 2 of the specification states “a processor unit for processing ultrasound and pressure measurement signals is presented, the processor unit comprising an interface for receiving signals from a transducer unit, an ultrasound processing element for processing ultrasound measurement signals, and a pressure processing element for processing pressure measurement signals, wherein the interface is arranged for selectively forwarding portions of received signals to either the ultrasound processing unit or the pressure processing unit”.
Therefore, “pressure processing element” has been interpreted to be a part integrated into the processor capable of processing pressure measurement signals.  Additionally, “pressure processing unit” has been interpreted to be synonymous with “pressure processing element”.

Therefore, “program code means” has been interpreted to be software capable of performing one or more of the above tasks.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 & 4 claim “a passive flexible foil” and “an active flexible foil”, respectively.  Neither the claims nor the specification clarify what it means to be passively flexible or actively flexible or any functional or structural difference between the two.  This renders claims 3 & 4 indefinite.

Claim 5 also claims “a pre-curved element” and “the pre-curve”.  Neither the claims nor the specification clarify what the pre-curve is; thus, claim 5 is indefinite.
Claims 11-12 recites the limitations “the ultrasound processing unit” and “the pressure processing unit”.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, & 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olson (US 2009/0171201).
Regarding claim 1, Olson teaches (Figure 1A) a system for performing ultrasound and pressure measurements (Abstract), the system comprising:
a transducer unit (transducer 106, [0037]) including a sensor element (pressure sensor 130, [0038]) made of an electro active polymer (PVDF, [0039]); and
a processor unit (processor, [0046]) coupled to the transducer unit, wherein the processor unit is arranged for processing sensor data obtained by the sensor element ([0047]), 
As illustrated in Figure 1A, the transducer 106 and pressure sensor 130 are integrated into the same part.
Regarding claim 2, Olson teaches the system according to claim 1, further comprising:
a controller unit (control circuitry 200, [0044]) coupled to the transducer unit, wherein the controller unit is arranged for operating the sensor element so to emit ultrasound ([0045]).
Regarding claim 6, Olson teaches the system according to claim 1, wherein on the electro active polymer of the sensor element a patterned electrode arrangement is provided ([0037]).
In [0037], Olson states that the transducer 106 can include a “single element, multiple element, cylindrical element, rotating element, linear array, curved array, circular array, vector phased array, linear phased array, circular phased array or any other mechanical array or dynamic array”.
Regarding claim 7, Olson teaches the system according to claim 1, wherein the ultrasound measurements include an ultrasound Doppler measurement (Doppler shift, [0045]) and/or an ultrasound imaging measurement (image data, [0049]).
Regarding claim 8, Olson teaches the system according to claim 1, wherein the electro active polymer is a polyvinylidene fluoride polymer (PVDF, [0039]).
Regarding claim 9, Olson teaches (Figure 1A) a transducer unit (transducer 106, [0037]) for performing ultrasound and pressure measurements (Abstract), the transducer unit comprising a sensor element (pressure sensor 130, [0038]) made of an electro active polymer (PVDF, [0039]), wherein the sensor element includes a transmission portion and a receiving portion, wherein the receiving portion is arranged for ultrasound and pressure measurements during transmission of ultrasound from the transmission portion ([0037]-[0038]).

Regarding claim 14, Olson teaches (Figure 1A) a method of performing ultrasound and pressure measurements, using a transducer unit (transducer 106, [0037]) including a sensor element (pressure sensor 130, [0038]) made of an electro active polymer (PVDF, [0039]), wherein both, the ultrasound measurements ([0045]-[0046]) and the pressure measurements ([0042]), are performed using the sensor element.
As illustrated in Figure 1A, the transducer 106 and pressure sensor 130 are integrated into the same part.
Regarding claim 15, Olson teaches a software product (associated software, [0046]) for performing ultrasound and pressure measurements, the software product comprising program code means for causing a processer unit to carry out the steps of the method as claimed in claim 14 when the software product is run on the processor unit ([0047]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Olson, as applied to claim 2, above, in view of Koga (US 2008/0180634), in further view of Mourad (WO 2004/107963).
Regarding claim 3, Olson teaches the system according to claim 2, and Olson further teaches the sensor element (pressure sensor 130, [0038]).
However, Olson fails to disclose a passive flexible foil.
Koga teaches (Figure 1B) a passive flexible foil (membrane, [0024]), and wherein the controller unit (voltage control circuit 20, [0025]) is further arranged to provide an offset signal for deforming the passive flexible foil ([0025]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the pressure sensor taught by Olson with the passive flexible foil taught by Koga.  This arrangement would allow the operator to control the sensor element by deforming the foil it is attached to.
However, Olson in view of Koga fail to disclose that the sensor element is fixed on one side.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have arranged the sensor element taught by Olson to have been fixed on one side as taught by Mourad.  This further defines the structural arrangement of the sensor element.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Olson, as applied to claim 2, above, in further view of Koga.
Regarding claim 4, Olson teaches the system according to claim 2, and Olson further teaches the sensor element (pressure sensor 130, [0038]).
However, Olson fails to disclose an active flexible foil.
Koga teaches (Figure 1B) an active flexible foil (membrane, [0024]) made of an electro active polymer (conductive silicon film, [0026]), and wherein the controller unit (voltage control circuit 20, [0025]) is further arranged to control the active flexible foil for deforming the active flexible foil ([0025]).
As stated above, it is unclear how the passive and active flexible foils differ either structurally or functionally; therefore, the membrane taught by Koga is found to satisfy both claims 3 & 4.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the pressure sensor taught by Olson with the active flexible foil taught by Koga.  This arrangement would allow the operator to control the sensor element by deforming the foil it is attached to.
Regarding claim 5, Olson teaches the system according to claim 2, and Olson further teaches the sensor element (pressure sensor 130, [0038]).
However, Olson fails to disclose an active flexible foil.
Koga teaches (Figure 1B) an element (membrane, [0024]) is provided in a double-side clamp configuration with a pre-curved element, and wherein the controller unit (voltage control circuit 20, 
Per [0024] & Figure 1B, the membrane is provided in a double-side clamp configuration by being situated between the spacers 13 and the support member 16.  As explained in [0026] and illustrated in Figures 3 & 4, the membrane deflects with a predictable and uniform curve, satisfying the pre-curve.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to move a transducer part as taught by Koga into the sensor element taught by Olson.  This would allow the operator to move the sensor element with a predictable and predefined pre-curve.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Olson, as applied to claim 9, above, in further view of Mourad.
Regarding claim 10, Olson teaches the transducer unit according to claim 9, and Olson further teaches the sensor element (pressure sensor 130, [0038]).
However, Olson fails to disclose that the sensor element is mounted on a backing.
Mourad teaches (Figure 7) a backing (substrate 46, Page 61, Lines 10-12), wherein between the receiving portion (positive electrode 42, Page 61, Lines 7-10) and the backing a cavity (chamber 50, Page 61, Lines 12-14) is provided.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a backing and cavity as taught by Mourad into the structure of the transducer unit taught by Olson.  The backing would provide structural integrity and the chamber would provide space for the sensor element to deform during operation.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura ‘186 (US 2011/0040186) in view of Kamiyama (US 5,873,829).

an interface (receiving circuit 3, [0057]) for receiving signals from a transducer unit (ultrasonic probe 1, [0057]), an ultrasound processing element (signal processing unit 6, [0060]) for processing ultrasound measurement signals ([0060]), and a pressure processing element (pressure calculating unit 30, [0073]) for processing pressure measurement signals ([0075]-[0079]).
However, Matsumura ‘186 fails to disclose that the interface selectively forwards the signals to either the ultrasound processing unit or pressure processing unit.
Kamiyama teaches selectively forwarding portions of received signals to one of two electronic switch paths (Column 6, Lines 62-65).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to selectively forward the signals to different electronic switch paths as taught by Kamiyama into the processor unit taught by Matsumura ‘186.  This would allow for a more effective and organized processor, as the various signals would be directed to the correct processing unit.
Regarding claim 12, Matsumura ‘186 in view of Kamiyama teach the processor unit according to claim 11, and Matsumura ‘186 further teaches the interface, ultrasound processing unit, and pressure processing unit.
However, Matsumura ‘186 fails to disclose a switch for connecting the interface either to the ultrasound processing unit or to the pressure processing unit.
Kamiyama teaches (Figure 1) a switch (selection switch 53, Column 6, Lines 37-40) for connecting to one of two electronic switch paths (Column 6, Lines 62-65) and/or the interface includes an ultrasound signal line including a high-pass filter for forwarding ultrasound measurement signals to 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the switch taught by Kamiyama into the processor unit taught by Matsumura ‘186.  This would allow for a more effective and organized processor, as the various signals would be directed to the correct processing unit.
Regarding claim 13, Matsumura ‘186 in view of Kamiyama teach the processor unit according to claim 11, and Matsumura ‘186 further teaches the pressure processing element.
However, Matsumura ‘186 in view of Kamiyama fail to disclose obtaining a differential pressure value.
Matsumura ‘606 teaches (Figure 26) a memory (cine memory unit 117, [0062]) storing an absolute pressure value ([0122]), and obtaining a differential pressure value (pressure change distribution 10B, [0140]) by processing the pressure measurement signal ([0140]) and updating the absolute pressure value (absolute pressure distribution 10A, [0140]) according to the differential pressure value ([0140]).
As stated in [0140], the pressure distributions are captured and displayed in real time; therefore, this satisfies the limitations of updating the pressure values.  Figure 26 illustrates displaying both the differential and absolute pressures simultaneously.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the memory and the ability to determine both differential and absolute pressure values as taught by Matsumura ‘606 into the pressure processing element taught by Matsumura ‘186.  This would aid the overall procedure, as obtaining differential pressures can help determine the absolute pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793       

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793